 WEDGEWOOD HEALTH CAREColonial Manor 1977, Inc. d/b/a WedgewoodHealth Care and 1115 Nursing Home and Hos-pital Employees, a Florida Division of 1115Joint Board, Petitioner. Case 12-RC-628326 August 1983DECISION ON REVIEW AND ORDEROn 14 December 1982 the Regional Director forRegion 12 issued a Decision and Direction of Elec-tion in the above-entitled proceeding, in which hefound appropriate the unit sought by the Petitioner,consisting of the approximately 21 licensed practi-cal nurses (LPNs) employed at the Employer's St.Petersburg, Florida, facility. The Regional Direc-tor rejected the Employer's contention that theLPNs should be excluded as supervisors under Sec-tion 2(11) of the Act, He also found that the Em-ployer's three shift supervisors were statutory su-pervisors who should be excluded. He furtherfound that the Employer's registered nurses (RNs)were professionals who should be excluded, sincethe Petitioner does not seek to include them andsince the LPNs separately constitute an appropriateunit. Thereafter, in accordance with Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employerfiled a timely request for review and motion to staythe election, on the grounds that the Regional Di-rector made erroneous findings of fact and depart-ed from officially reported precedent.By telegraphic order dated 17 January 1983 therequest for review and the motion to stay the elec-tion were granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issue under review andmakes the following findings:The Employer is engaged in the operation of aproprietary nursing home in St. Petersburg, Flori-da. Its facility is a two-story building with approxi-mately 270 beds, 2 nursing stations on the firstfloor, and 4 nursing stations and the nursing officeon the second floor. The Employer's nursing de-partment operates on three shifts. The 7 a.m.-3p.m. shift is headed by the director of nursing andan RN shift supervisor, and the 3 p.m.-l 1 p.m. shiftand the 11 p.m.-7 a.m. shift are headed by an LPNshift supervisor. All of the approximately 21 LPNsin the unit which the Regional Director found ap-propriate are called "charge nurses," and they areassigned to nursing stations on each shift. There isone LPN assigned to each of the six nursing sta-tions on the first and second shifts, and one LPN267 NLRB No. 86assigned to every two stations on the third shift.On the first, second, and third shifts there are ap-proximately 21, 14, and 11 aides and orderlies, re-spectively.LPNs. inter alia, prepare and administer medica-tion, chart patient treatment, prepare dressings,serve meals to patients, and make room and patientcare assignments to aides and orderlies. They donot possess the authority to hire or fire employees,but they do issue written warnings to aides and or-derlies.' The record establishes that LPNs issueand sign these warnings independently and that thewarnings become part of an employee's permanentpersonnel file. Although the director of nursingalso signs the warnings,2she generally does notconduct an investigation unless a serious matterlike patient abuse is involved or unless the affectedemployee requests an investigation. The LPNs' in-dependent authority is illustrated by the testimonyof the director of nursing, who stated that on oneoccasion she told an aide who protested a warningthat the LPN was in charge and that the aideshould follow the LPN's instructions even if shedisagreed with them.As a substantive matter, the warnings issued byLPNs frequently involve enforcement of the Em-ployer's personnel policies.3The Employer's per-sonnel manual provides that warning notices willbe issued for infractions of rules of conduct, that anemployee will be considered for dismissal if hisconduct and language reflects a poor image of theEmployer, and that an employee's failure to call inwhen absent will be recorded in his personnel file.The documentary evidence indicates that LPNshave enforced these rules by issuing warnings for,inter alia, cursing, addressing an LPN in a disre-spectful manner, sleeping on the job, and beingabsent from work without calling in.4' The documentary evidence indicates that written warnings have beenissued by the director of nursing, the assistant director of nursing, theshift supervisors, and the LPNs.2 The Employer has used two different written warning forms. Until1981, a warning was signed only by the person issuing it, but since thattime the Employer has used forms which are signed by the person issuingit, by the director of nursing, and sometimes by a shift supervisor. Thenew forms also contain space for remarks by the person issuing the warn-ing, by the employee, and by the director of nursing or shift supervisor.3 See, generally, Beverly Manor Convalescent Centers, 264 NLRB 966,967 (1982).4 The LPNs' authority to issue written warnings for personnel mattersdistinguishes this case from Eventide South. 239 NLRB 287, 288 (1978),and St. .ary's Hospital, 220 NLRB 496, 497 (1975). where the Boardfound that the employees in question were not supervisors. In EventideSouth, the Board found that the charge nurses' role in the employer's dis-ciplinary procedure was to observe and report to higher authority anyinadequacies in an employee's work performance. The Board concludedthat the charge nurses' authority did not extend beyond the realm of pa-tient care to personnel matters such as absenteeism. In St. Mary's, theBoard observed that the nurses could verbally reprimand employees forimproper patient care, but could not discipline them for personnel matterssuch as absenteeism.---52S5 DECISIONS OF NATIONAL I ABOR RELATIONS BOARDIn the circumstances of this case, we also findthat written warnings are not merely a minor formof discipline. We note that in one incident an LPNissued a warning which admonished an aide for dis-respectful conduct and which contained a separatenotation by the director of nursing indicating thatthe next warning would result in suspension.5Thedirector of nursing made the separate notationwithout investigating the incident. Two otherwarnings issued by LPNs for sleeping on the jobcontained separate notations by shift supervisors in-dicating that the next warning would result in ter-mination. The LPNs issued the warnings on theirown, and there is no evidence that an investigationwas conducted.6The record also discloses an incident in which anLPN effectively recommended the discharge of anemployee. On this occasion the employee and theLPN spoke with the director of nursing, who actedas a "mediator" in the dispute. The LPN accusedthe aide of abusing a patient, and the aide admittedthat she had done so. The director of nursing askedthe LPN what should be done, the LPN recom-mended discharge, and the aide was allowed toresign on that same day.We also find that LPNs have the authority andthe responsibility to evaluate aides and orderlies.The Employer's personnel manual provides that anemployee will be evaluated "by his supervisor"after his first 30 days of employment, and that eval-uations will be conducted every 6 months thereaf-ter, with occasional interim evaluations.7The eval-uations are signed by the LPNs and are placed inthe employees' permanent personnel files. The di-rector of nursing also signs the evaluations, but hersignature only indicates that she has seen them andnot necessarily that she agrees. Furthermore, thedirector of nursing does not conduct an investiga-tion of a bad evaluation unless it involves a seriousproblem such as patient abuse.8As a substantive matter, evaluations prepared byLPNs measure, inter alia, employees' compliancewith some of the Employer's major personnel poli-5 See Northwoods Manor, 260 NLRB 854, 855 (1982).a Because written warnings constitute a separate form of disciplineissued independently by LPNs, this case is distinguishable from those inwhich employees merely report incidents to higher authorities for subse-quent investigation and discipline Compare with, e .g. Pine Manor Nurs-ing Home, 238 NLRB 1654, 1655 (1978): North Miami Convalescenrt Hom,n224 NLRB 1271, 1274 (1976).7 The LPNs receive the evaluation forms from the assistant director ofnursing or the shift supervisors. Occasionally an LPN will be told to ad-dress a specific problem or will receive a form already containing somecomments.8 The director of nursing's reliance on the LPNs' evaluations distin-guishes this case from Newton-Wellesley Hospital, 219 NLRB 699. 701(1975), where the Board found that head nurses were not supervisorsThere the Board noted that the employer did not rely solely on the eval-uations made by head nurses, but instead sought "information from a va-riety of personnel."cies. Thus, employees are given ratings on personalappearance, attendance and punctuality, and con-duct while on duty.9As noted above, the Employ-er's personnel manual sets forth policy statementson each of these areas, and it also expressly pro-vides that the supervisor's evaluation will note thefailure to give advance notice of an absence. Wealso note that an additional category on the evalua-tion rates employees on "loyalty to employer."The director of nursing testified that an employ-ee could be put on probation as a result of a badevaluation. In one instance, an LPN decided on herown to perform an interim evaluation on an em-ployee, and in the evaluation she criticized the em-ployee's attitude and noted a problem with tardi-ness. The LPN testified that she, the director ofnursing, and the employee discussed the evaluationand agreed that a probationary period was appro-priate. °In a subsequent evaluation, the LPNwrote that the employee's attitude had improvedand that the "probation period is hereby over."The director of nursing testified without contradic-tion that the LPN ended the probationary periodon her own.Moreover, we also note that the job descriptionsof LPNs stress "qualities of leadership" and indi-cate that LPNs are to supervise their staffs, givingwarning notices where appropriate." Nurses aidesare informed in their job description that they areto perform specified duties "under the supervision"of a charge nurse. Aides and orderlies are also noti-fied by the personnel manual that charge nursesform part of the "line of command," and, as notedabove, the director of nursing told an aide that theLPN was in charge and that the aide should followthe LPN's instructions even if she disagreed withthem.In view of the foregoing and the record as awhole, we find that the LPNs exercise authority in9 The LPNs' authority to evaluate employees' compliance with person-nel policies distinguishes this case from Greenpark Care Center, 231NILRB 753, 754 (1977) In finding that the L PNs in that case were notsupervisors, the Board noted that the evaluations prepared by the LPNsrated the performance of aides and orderlies on such patient care tasks asbathing a patient or taking pulse and temperature. Moreover, in that case,unlike here, the registered nurses performed additional evaluations onaides and orderlies, and the evidence did not establish that the LPNs per-formed the evaluations on a regular basis."' Although there is a dispute as to whether the LPN or the directorof nursing first suggested probation, it is clear that they reached an agree-ment that the employee should be placed on probation.I' The Board frequently has refused to give weight to job descriptionswhich merely confer a supervisory title, where the evidence does not re-flect that supervisory authority is actually exercised. See, e.g., EventideSouth. supra at 287, fn. 3. However, the Board has noted the relevance ofjob descriptions where, for example, there is other evidence that supervi-sory authority is actually exercised and where the supervised employeesare also informed, either by their own job descriptions or verbally bymaiagement, that they are to be supervised by the individuals in ques-tion. See, e.g., Northwoods Manor, supra at 855. See also Avon Convales-cent Center, 200 NL.RB 702. 706 (1972).526 WEDGEWOOD HEALTH CAREthe interest of the Employer which requires the useof independent judgment. In making this finding,we emphasize that their authority extends to theenforcement of the Employer's major personnelpolicies and is not merely an outgrowth of theirtraining or primarily incidental to patient care.'2We therefore find that all of the Employer's LPNsare supervisors within the meaning of Section 2(11)12 Compare with Beverly Manor Convalescent Centers. supra.of the Act, and that the unit which the Petitionerseeks is inappropriate.'l Accordingly, we shall dis-miss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.'3 Northwoods Manor, supra. See also Wright Memorial Hospital, 255NLRB 1319 (1980).527